Citation Nr: 1427629	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-11 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Veterans Health Administration (VHA) 
in Denver, Colorado


THE ISSUE

Entitlement to VA reimbursement for the cost of unauthorized private medical services provided at Community Medical Center in Missoula, Montana, on September 30, 2006, and October 1, 2006.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel




INTRODUCTION

The Veteran had active service in the Marine Corps from May 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 determination of the Department of Veterans Affairs (VA) Medical Center in Fort Harrison, Montana.  Jurisdiction over the Veteran's claim was later transferred to the VHA in Denver.  In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The transcript (Tr.) of that proceeding reflects that the Veteran submitted additional evidence in support of his appeal, accompanied by a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  See Board Hearing Tr. at 2-3.


FINDINGS OF FACT

1.  On September 28, 2006, the Veteran reported to the Emergency Department of Steele Memorial Hospital in Salmon, Idaho, where he was diagnosed with an acute arterial occlusion in his right leg.  Pursuant to a staff physician's recommendation, the Veteran was transferred via helicopter to the Community Medical Center in Missoula, Montana, for preoperative evaluation.

2.  On September 29, 2006, the Veteran underwent emergency surgery (right femoral popliteal bypass revision) and was then placed in intensive care.

3.  During the two days following the Veteran's surgery -- September 30, 2006, and October 1, 2006 -- his condition remained unstable to the extent that he could not have been safely transferred to a VA or other Federal facility.

4.  The Veteran was enrolled in the VA health care system and had received medical services under the authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding his September and October 2006 hospitalization.  He is also financially liable for that period of unauthorized private medical treatment and has no insurance to defray the costs of such treatment. 
CONCLUSION OF LAW

The criteria for VA reimbursement of the cost of unauthorized private medical services provided by the Community Medical Center in Missoula, Montana, on September 30, 2006, and October 1, 2006, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.130, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement of medical expenses incurred at the Community Medical Center in Missoula, Montana.  In support of his claim, he has presented testimony and medical documentation showing that, on September 28, 2006, clinicians at his local emergency medical center (Steele Memorial Hospital) determined that he had an acute arterial occlusion (blood clot), which posed a "right lower extremity limit threat" and, thus, demanded immediate surgical intervention.  See generally Board Hearing Tr.; see also Steele Memorial Hospital Outpatient record.  Consequently, the Veteran was transported via helicopter to the Community Medical Center, where surgeons determined that his previous (August 2006) right popliteal above-the-knee bypass graft was not "functioning normally" and proceeded to operate on the affected extremity.  See September 29, 2006, Community Medical Center Emergency Room Visit and Operative Report.  Following that emergency surgery (a right femoral popliteal bypass revision), the Veteran was placed in intensive care until October 1, 2006.  See Community Medical Center Discharge Report.  He then received additional inpatient treatment until his hospital discharge on October 4, 2006.  Id.

Notably, VA has already agreed to cover the costs associated with the surgery itself and the other inpatient services that the Veteran received up until September 29, 2006.  Moreover, he has made clear on appeal that he only desires additional reimbursement for the post-operative period that he spent in intensive care (i.e., the period through October 1, 2006).  See October 2007 Notice of Disagreement (indicating that Veteran "was still in intensive care on October 1, 2006" and thus "could not have been transferred to a VA facility under th[ose] circumstances).  

In assessing the merits of the Veteran's claim, the Board observes, at the outset, that there is no dispute that his expenses at Community Medical Center were incurred without advance VA authorization.  Moreover, there is nothing in the record to suggest that such prior authorization was otherwise obtained in accordance with 38 C.F.R. § 17.54 (noting that, while the admission of a patient to a non-VA hospital at VA expense must be generally authorized in advance, in the event of an emergency that existed at the time of admission, an authorization may be deemed a "prior authorization" if an application is made to VA within 72 hours after the hour of admission).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  It follows that the Veteran is not entitled to VA reimbursement under 38 U.S.C.A. § 1703 and must instead seek a "second avenue for potential relief" of his out-of-pocket private medical expenses.  Malone, 10 Vet. App. at 541 (quoting 38 U.S.C.A. § 1728(a)).  

One such alternate path, outlined in 38 U.S.C.A. § 1728, provides reimbursement of the costs of private emergent care and services, but only where, inter alia: 
 
such care or services were rendered to a service member in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of an appellant who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of an appellant who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and (iii) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

In this case, the Veteran is not in receipt of service connection for any disability, nor is he a participant in a VA vocational rehabilitation program.  As such, he may not prevail under 38 U.S.C.A. § 1728 and its implementing regulation.  

The Board's analysis does not end here, however, as there exists a third avenue for VA coverage of unauthorized private medical expenses.  Specifically, section 1725 of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), contains criteria under which the costs of emergency services for nonservice-connected conditions in non-VA facilities will, in certain instances, be reimbursed.  38 U.S.C.A. § 1725.  As outlined in the statute's implementing regulation (38 C.F.R. § 17.1002), the following nine conditions must be met before payment or reimbursement of emergency services in non-VA facilities may be made:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (for example, if there is evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the appellant could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the appellant becomes stabilized);

(e)  At the time the emergency treatment was furnished, the appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The appellant is financially liable to the provider of emergency treatment;

(g)  The appellant has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the appellant has coverage under a health-plan contract but payment is barred because of a failure by the appellant or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the appellant or provider against a third party for payment of such treatment; and the appellant has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the appellant's liability to the provider; and

(i)  The appellant is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of appellant's, primarily those who receive emergency treatment for a service-connected disability).

38 U.S.C.A. § 1725 (West 2002 and Supp. 2013); 38 C.F.R. § 17.1002 (2013).  

Failure to satisfy any of the above requirements precludes VA from paying unauthorized private medical expenses.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

Applying the foregoing legal requirements to the pertinent facts of record, the Board finds that the Veteran is entitled to reimbursement for the specific unauthorized private medical costs he incurred through October 1, 2006.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

In reaching this determination, the Board considers it significant that the Veteran is unquestionably enrolled in the VA health care system, is financially liable for the private treatment in question, and has no alternate private health-care coverage.  Moreover, as discussed previously, he already has been compensated for the costs associated with his September 29, 2006, right femoral popliteal bypass revision surgery.  As such, his claim essentially turns on whether the intensive care he received beyond that "initial emergency evaluation and treatment [wa]s for a continued medical emergency of such a nature that [he] could not have been safely transferred to a VA or other Federal facility."  38 C.F.R. § 17.1002(d).  

In denying the Veteran's claim for reimbursement beyond September 29, 2006, the AOJ has surmised that, after that date, "his acute emergency . . .  ended and his overall medical presentation showed his condition to be clinically stable."  See May 2011 Statement of the Case.  However, the AOJ has not provided a rationale for that critical finding.  Moreover, in response to the Veteran's express contention that his condition remained clinically unstable until after he left intensive care - in other words, through October 1, 2006 - the AOJ has merely indicated that the "definition of stability" has been "explained" to him, without elaborating further.  Id.  

Absent such further clarification, the Board is unable to ascertain the basis for the AOJ's finding that the Veteran's condition stabilized immediately after his September 29, 2006, surgery, even though he continued to require intensive care for two additional days.  Tellingly, such a finding is not supported by the Veteran's private hospital records, which reveal that, on the dates in question, his vital signs and symptoms were extensively monitored and he continued to require bed rest and a restricted diet.  See Community Medical Center Records dated September 30, 2006, and October 1, 2006.  Indeed, it was only after October 1, 2006, that the Veteran's overall condition improved to the extent that he could ambulate with a walker and undergo other rehabilitative exercises, clearing the way for his eventual release from that private medical facility.

Even if the Board were to accept that the imminent threat posed to the Veteran's right lower extremity - and, indeed, to his very life - ended immediately after his September 29, 2006, surgery, it would still conclude that his overall condition did not instantly stabilize such that he was out of emergent risk of harm.  In support of this conclusion, the Board observes that the Veteran's medical emergency was triggered by complications stemming from his previous (August 2006) VA right femoral popliteal bypass surgery.  Given this prior medical history, continuous monitoring of the Veteran's signs and symptoms would appear to have been in order in the wake of his September 29, 2006, revision surgery.  However, such intensive postoperative care likely would not have been possible had the Veteran been transferred to a VA or other Federal medical facility immediately following that surgery.  It therefore stands to reason that, throughout this period of intensive postoperative care - i.e., up until October 1, 2006 - the Veteran was not yet stable for transfer to a VA or other Federal health-care facility.  

In addition, the Board considers it worthy of note that the Veteran has attested that, prior to consenting to his September 29, 2006, surgery, he asked to be transferred to the VA medical center in Boise because he had no outside health insurance, but was told by his private treating clinicians that such a move would be too risky.  See March 5, 2012, Veteran's Correspondence; Board Hearing Tr. at 4.  The Veteran has further testified that staff at Community Medical Center were "aware that they would not get paid after [his condition] stabilized" following surgery, "and they were aware that [they] should contact the [VA] Transfer Coordinator to get [him] out of there."  See Board Hearing Tr. at 7.  However, according to the Veteran, "nothing happened" as "these two facilities [i.e., VA and the Community Medical Center] dropped the ball in communications."  Id.  Consequently, the Veteran was left, in his words, "thinking everything [had been] taken care of because [he'd] done [his] part by advising everybody . . .  the only medical [he] ha[s] is VA."  Id.  

The Veteran is certainly competent to attest to what he told private hospital staff regarding his insurance status and how they responded.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to testify regarding those matters which are within his personal knowledge and experience).  Moreover, there is nothing in the record that raises specific doubts regarding his credibility in this regard.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Hence, based upon the totality of the record, the Board finds that the evidence is at least in equipoise as to whether, after undergoing emergency bypass surgery on September 29, 2006, the Veteran remained in unstable condition on September 30, 2006, and October 1, 2006.  As such, the Board also finds that the intensive care that he received during that period was at least as likely as not for a "continued medical emergency of such a nature that [he] could not have been safely transferred to a VA or other Federal facility," as contemplated by 38 C.F.R. § 17.1002(d).  Even if that were not the case, however, the Board would find that, by presenting uncontroverted testimony as to how he kept his private medical providers apprised of his need to move to a VA facility once his condition had stabilized, the Veteran has raised a compelling argument for why he should not have to bear the consequences for any lack of communication, or other administrative irregularity, which prevented such a transfer from taking place throughout the period ending on October 1, 2006.  Accordingly, the Board finds that the Veteran is entitled to reimbursement of the medical expenses he incurred at Community Medical Center during that period.

As discussed, the Veteran has indicated that the benefits awarded herein are sufficient to fully satisfy his appeal.  As such, while mindful that the legal provisions governing his claim contain their own notice and assistance requirements - set forth in 38 C.F.R. § 17.120-33 -- the Board finds that no further discussion of those provisions is necessary in this case.


ORDER


Entitlement to reimbursement for the cost of unauthorized private medical services furnished by Community Medical Center in Missoula, Montana, on September 30, 2006, and October 1, 2006, is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


